Citation Nr: 1021711	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  09-14 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for depressive disorder, not otherwise specified, 
anxiety disorder, not otherwise specified, and pain disorder.  

2.  Entitlement to a compensable disability rating for 
bilateral pes planus with arch pain.


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to July 
1968 and July 1981 to September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2008 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for a psychiatric disorder and assigned an initial 
rating of 50 percent, effective August 28, 2007.  This rating 
decision also denied the Veteran's claim for a compensable 
rating for his bilateral pes planus with arch pain.


FINDINGS OF FACT

1.   Throughout the course of this appeal, the Veteran's 
psychiatric disorder manifested by anxiety, depression, 
social isolation, sleep disturbances, reported suicidal 
ideations and deficiencies in the areas of family and mood; 
the record is negative for obsessional rituals, 
intermittently illogical, obscure or irrelevant speech, near-
continuous panic attacks or depression affecting the ability 
to function independently, impaired impulse control, neglect 
of personal hygiene or deficiencies in the areas of work, 
judgment or thinking.

2.  Throughout the course of this appeal, the Veteran's 
bilateral pes planus with arch pain manifested by subjective 
reports of pain and swelling; the record is negative for 
painful motion, swelling, tenderness, instability, weakness, 
weight bearing, vascular foot abnormalities, pes cavus 
(clawfoot), malunion or nonunion of the tarsal or metatarsal 
bones, pain on manipulation, flatfoot, pronation, muscle 
atrophy of the foot or other foot deformity.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 50 percent for depressive disorder, not otherwise 
specified, anxiety disorder, not otherwise specified, and 
pain disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
9201-9440.

2.  The criteria for a compensable disability rating for 
bilateral pes planus with arch pain have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5276, 5278, 5283, 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.326(a).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim. Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for an increased disability rating for a 
psychiatric disorder arises from disagreement with the 
initial rating assigned following the grant of service 
connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court for Veterans Appeals (Veteran's Court 
or Court) had held that at a minimum, adequate VCAA notice in 
an increased rating claim required that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). 

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements (contained in the 
Veteran's Court's decision) were not disturbed by the Federal 
Circuit's decision.  

The Veteran was provided with an October 2007 letter in which 
the RO notified him of what evidence was required to 
substantiate his claim for an increased rating for his 
bilateral pes planus disorder.  This letter told him what 
evidence VA would obtain, what evidence he was expected to 
provide, and of what assistance the VA could provide the 
Veteran in obtaining this evidence.  This letter also 
notified the Veteran that he should submit any relevant 
evidence in his possession.  The letter met the duty to 
provide preadjudication notice the Veteran in accordance with 
Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess notice were provided in 
the preadjudication October 2007 letter.

The October 2007 preadjudication letter notified the Veteran 
that medical or lay evidence could be submitted to 
substantiate his claim for an increased rating and provided 
specific examples.  This letter stated that such evidence 
should describe how the Veteran's disability has gotten worse 
based upon the author's knowledge and personal observations.  
It also notified the Veteran that he may submit statements 
from his employers.  A January 2009 letter also provided 
notice with regard to the remaining elements outlined in 
Vazquez-Flores, after the initial adjudication of the 
Veteran's claim.  

VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, supra.  This 
timing defect was cured by readjudication in the March 2009 
statement of the case (SOC).  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (holding timing deficiency was 
cured by readjudication in a supplemental statement of the 
case).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c), (d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, VA 
treatment records and various private treatment records have 
been obtained.  He has been afforded a VA podiatry 
examination and sufficient medical opinions have been 
obtained.  Although the Veteran has indicated that he 
disagrees with the rating assigned for his bilateral pes 
planus condition, he has not indicated that his symptoms have 
worsened since his last VA examination.

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent information to be 
obtained, VA may proceed with the consideration of his 
claims.

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by a veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In addition, the entire history of a veteran's disability is 
also considered. Consideration must be given to the ability 
of a veteran to function under the ordinary conditions of 
daily life.  38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The Court has held that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a service connection grant and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which a veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. 
App. 506 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Psychiatric Disorder Increased Rating Claim

The Veteran contends that his symptoms warrant a 70 percent 
rating for his psychiatric disorder.

Psychiatric conditions are evaluated under VA's General 
Rating Formula for Mental Disorders.  Under the formula, a 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9201-9440.

A 70 percent rating is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine actives, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances (including work or a work 
like setting), inability to establish and maintain effective 
relationships.  Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that a 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan, 16 Vet. App.  
at 443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF of 51 to 60 indicates moderate symptoms, or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF of 41 to 50 signifies serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). A GAF 
of 31 to 40 signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., where a depressed man avoids friends, neglects family, 
and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAFs are important in evaluating mental disorders, 
the Board must consider all the pertinent evidence of record 
and set forth a decision based on the totality of the 
evidence in accordance with all applicable legal criteria.  
An assigned GAF, like an examiner's assessment of the 
severity of a condition, is not dispositive of the percentage 
rating issue; rather, it must be considered in light of the 
actual symptoms of a psychiatric disorder (which provide the 
primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).  Accordingly, an examiner's classification of the 
level of psychiatric impairment, by word or by a GAF, is to 
be considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  Id.; see also 38 C.F.R. § 4.126, 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Complaints of depression, sleep difficulties and social 
isolation were reported in an October 2006 private 
psychiatric examination.  The Veteran reported being married 
for 30 years, that he had been working for the same employer 
for nine years, that his mother was still living and that he 
did not have any siblings.  His relationship with his 
children was strained.  Suicidal ideations, auditory or 
visual hallucinations and previous psychiatric admissions or 
treatment were denied.  He reported continuous pain and 
numbness in his feet since service.  Mental status 
examination noted that his affect was anxious and depressed 
and that his thought processes were within normal limits.  He 
was alert and oriented.  Following this examination, 
diagnoses of a mood disorder and an anxiety disorder due to a 
general medical condition were made and a GAF of 45 was 
assigned.

The Veteran reported feeling more easily agitated due to pain 
in a September 2007 private treatment note.  His thought 
processes were noted to be within normal limits.

An October 2007 VA psychiatric examination reflects the 
Veteran's reports of severe anxiety and depression related 
"almost totally to his chronic pain and physical problems as 
a result of his foot condition" and that he would not have 
any psychiatric difficulty if this pain was relieved.  Sleep 
difficulty, anger, irritability, decreased energy, crying 
spells once or twice per week and social isolation were 
reported.  Suicidal ideations due to his chronic pain were 
also reported.  Panic attacks were denied.  He was currently 
employed as a supply clerk and had lost between 12 and 15 
days of work in the last year due to his psychiatric and pain 
symptoms.  He resided with his wife and was able to perform 
activities of daily living such as bathing, feeding and 
dressing himself.  He reported having two children that did 
not live with him.  Limited recreational activities were 
reported.

Mental status examination conducted by the October 2007 
examiner was negative for a thought disorder, loosened 
associations, flight of ideas, hallucinations, delusions, 
obsessions, compulsions, phobias or bizarre movements.  He 
appeared to be fixated on his pain issues and little else.  
Limited insight and judgment were noted but he appeared 
intellectually intact.  Following this examination and a 
review of the Veteran's claims file, diagnoses of anxiety 
disorder not otherwise specified (NOS), depressive disorder 
NOS and pain disorder were made.  A GAF of 50 was assigned.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 50 percent for the 
service-connected psychiatric disorder.  A rating in excess 
of 50 percent would require deficiencies in most of  the 
areas of work, school, family relations, judgment, thinking 
and mood.  See Bowling, supra.  Throughout the course of this 
appeal, the Veteran's psychiatric disorder has been 
manifested by anxiety, depression, sleep difficulties, social 
isolation and reported intermittent suicidal ideations 
related to his physical pain.  Judgment was noted to be 
intact, there was no evidence of a thought disorder on 
examination and he was noted to be able to perform his 
activities of daily living.  He reported employment as a 
supply clerk with the same company for at least the past nine 
years, being involved in a long-term marriage to his wife and 
having a strained relationship with his grown children.  

The evidence establishes that the Veteran does not have 
hallucinations, delusions or thought disorders.  The record 
is negative for obsessional rituals, speech that is 
intermittently illogical, obscure or irrelevant, panic 
attacks, difficulty in adapting to stressful circumstances, 
the inability to maintain effective relationships or the 
neglect of personal hygiene.  

Thus, while the Veteran reports intermittent suicidal 
ideations, meeting one of the criteria for the 70 percent 
evaluation does not establish that the Veteran's psychiatric 
disorder is 70 percent disabling.  The Board must view all 
the evidence together, and the evidence in this case is 
against a finding that the Veteran meets the criteria for a 
70 percent evaluation.  38 C.F.R. § 4.127, Diagnostic Code 
9201-9440.

The Veteran claims that he is entitled to a 70 percent rating 
due to the GAF score of 50 assigned by the October 2007 VA 
examiner and 45 assigned by the June 2007 private examiner, 
which suggest serious impairment.  As indicated above, the 
Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  While the 
assigned GAFs may suggest serious impairment, the presenting 
symptomatology described by both the VA examiner and the 
private psychiatrist suggest a psychiatric disorder that is 
no more than 50 percent disabling.

Bilateral Pes Planus Increased Rating Claim

The Veteran contends that he is entitled to a 10 percent 
rating for his bilateral pes planus as he experiences marked 
pronation, extreme tenderness of the plantar surfaces, severe 
spasms of the Achilles tendon and that his condition has not 
been improved by orthopedic shoes or appliances.

A flatfoot disorder is noncompensable if mild, with symptoms 
relieved by built-up shoe or arch support.  A 10 percent 
rating is warranted if a flatfoot disorder is moderate, with 
the weight-bearing line over or medial to the great toe, 
inward bowing of the tendo Achilles, pain on manipulation and 
use of the feet, bilateral or unilateral.  A 30 percent 
rating (20 percent if unilateral) is warranted if the 
flatfoot disorder is severe, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  A 50 percent rating (30 
percent if unilateral) is warranted for acquired flat foot 
when the disability is pronounced with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation, and not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

A moderate foot injury warrants a 10 percent rating while a 
moderately severe foot injury warrants a 20 percent rating.  
A severe foot injury warrants a 30 percent rating.  Actual 
loss of use of the foot warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.

Depth shoes were requested in January 2007 due to the 
Veteran's increasing foot pain and paresthesias related to 
his diabetes mellitus.  He reported that he had received 
these shoes in a July 2007 VA treatment note.

An October 2007 VA podiatry examination reflects the 
Veteran's reports of constant foot pain while walking or 
sitting.  He felt as if his feet were swollen in the arch and 
were painful in the entire plantar surface when he stood or 
walked.  He now used a cane and found it difficult to lift 
and carry heavy objects.  His use of a cane and diabetic 
footwear had poor efficacy.  

Physical examination conducted by the October 2007 VA 
examiner noted a normal gait and was negative for evidence of 
abnormal weight bearing.  Bilateral foot Achilles alignment 
was normal for weight bearing and non-weight bearing with 10 
degrees of hallux valgus and zero degrees of heel valgus.  
Bilateral foot examination was negative for evidence of 
painful motion, swelling, tenderness, instability, weakness, 
vascular foot abnormalities, pes cavus (clawfoot), evidence 
of malunion or nonunion of the tarsal or metatarsal bones, 
pain on manipulation, flatfoot, pronation, muscle atrophy of 
the foot or other foot deformity.  Accompanying foot x-rays 
revealed left foot pes planus and a tiny calcaneal spur and 
right foot pes planus and calcaneal spurs.  Following this 
examination, diagnoses of bilateral pes planus and bilateral 
calcaneal spurs was made.

A compensable rating for bilateral pes planus requires the 
weight bearing line to be over or medial to the great toe, 
inward bowing of the tendo achillis and pain on manipulation 
and use of the feet or a moderate foot injury.  The Veteran's 
bilateral pes planus manifested by subjective complaints of 
foot pain and swelling throughout the course of the appeal.  
The clinical record is negative for evidence of abnormal 
weight bearing, abnormal Achilles alignment, pain on 
manipulation of the feet, swelling or flatfoot.  His 
orthopedic shoes had been prescribed to treat symptoms of his 
diabetes mellitus rather than his pes planus disorder.  
Although the Veteran subsequently reported pain on the use of 
his feet, the diagnostic code requires pain on manipulation 
and use of the feet.  A compensable rating is therefore not 
warranted for any period during the course of this appeal.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5276.

A compensable disability rating is also not warranted under 
other potentially applicable diagnostic codes.  The Veteran's 
disability is not the result of an injury and a rating for a 
foot injury is therefore not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  The clinical records are 
negative for evidence of that he suffers pes pavus (clawfoot) 
or malunion of the tarsal or metatarsal bones; a higher 
rating under these diagnostic codes is also not warranted.  
See 38 C.F.R. § 4.71, Diagnostic Codes 5278, 5283.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability rating.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, supra.  Although the 
Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.  See Barringer, supra.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's psychiatric disability is primarily manifested 
by depression, anxiety, social isolation, sleep disturbances 
and deficiencies in mood and family relations.  His bilateral 
pes planus is manifested by subjective complaints of pain and 
swelling.  No hospitalizations were reported during the 
appellate period.  The rating criteria contemplate these 
impairments.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that a TDIU is an element of all appeals 
of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16.

The Veteran reported working as a supply clerk in an October 
2007 VA psychiatric examination.  The claims file is negative 
for evidence that the Veteran is currently unemployed.  
Accordingly, further consideration of entitlement to a TDIU 
is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for depressive disorder, not otherwise specified, 
anxiety disorder, not otherwise specified, and pain disorder 
is denied.

Entitlement to a compensable disability rating for bilateral 
pes planus with arch pain is denied.


_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


